Citation Nr: 0412857	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-24 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Whether the appellant's deceased spouse met the basic 
military service eligibility requirements to entitle the 
appellant to VA death pension benefits




ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant's deceased spouse had no recognized service 
with the Philippine Commonwealth Army or the Recognized 
Guerrillas in the service of the United States Armed Forces.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claim for VA death pension benefits on the basis 
that her deceased husband did not have the requisite military 
service to establish her eligibility for such benefits.  The 
case is ready for appellate review.


FINDING OF FACT

The US Department of the Army certified in December 1950 and 
December 2002 that the appellant's deceased husband had no 
recognized service with the Philippine Commonwealth Army or 
Recognized Guerrillas in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The appellant's deceased husband did not meet the basic 
service eligibility requirements to entitle the appellant to 
VA death pension benefits.  38 U.S.C.A. §§ 101, 107, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 
3.203 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  The 
VCAA requires that VA notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate claims.  

A review of the claims folder reveals that the RO informed 
the appellant of the duties to notify and assist and of the 
evidence necessary to substantiate her claim in notification 
posted to her in October 2002, prior to the initial decision 
in this matter in January 2003.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2002).  The appellant was further apprised 
of the laws and regulations governing VCAA and governing the 
outcome of her claim in the statement of the case issued in 
July 2003.  She was also informed of all of the evidence 
considered in making this decision, including evidence she 
had submitted from Philippine agencies and individuals.  

During the pendency of the appeal, the RO made a second 
request for service department certification of the 
appellant's deceased husband's military service, and the 
Service Department again found that her deceased husband had 
no valid recognized service with the Armed Forces of the 
United States.  All known relevant evidence has been 
collected for review and placed on file.  The appellant does 
not contend, and the evidence on file does not demonstrate 
that there remains any additional evidence which has not been 
collected for review.  The Board finds that the appellant was 
advised of the evidence she must submit and the evidence 
which VA would collect on her behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
duty to assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.

The appellant claims that her deceased husband's military 
service meets the requirements for eligibility for VA 
benefits on the basis that he is a "veteran."  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President, dated July 26, 1941, including among such military 
forces, organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service, for the purpose of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Air Forces, except for specified benefits 
including disability compensation benefits authorized by 
Chapter 11, Title 38 United States Code.  38 U.S.C.A. 
§ 107(a); 38 C.F.R. § 3.40.  These specified benefits do not 
include nonservice-connected death pension benefits. 

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by a claimant, such as a DD Form 214, Certificate of Release 
or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department, if the evidence meets the following conditions:  
(1) The evidence is a document issued by the U.S. Service 
Department, (2) the document contains the needed information 
as to length, time and character of service, and (3) in the 
opinion of the VA, the document is genuine, and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).  

With respect to documents submitted to establish a credible 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in line of duty, or (3) 90 days of 
credible service based on records from the service 
department, such as hospitalization for 90 days, for line of 
duty disability.  38 C.F.R. § 3.203(b).  When the claimant 
does not submit evidence of service, or the evidence 
submitted does not meet the requirements discussed above, VA 
shall request verification of service from the U.S. Service 
Department.  38 C.F.R. § 3.203(c).  

The United States Court of Appeals for Veterans Claims has 
held that "VA is prohibited from finding, on any basis other 
than a U.S. Service Department document, which VA believes to 
be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski 2 Vet. App. 530, 532 
(1992).  In addition, "service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 
4 Vet. App. 115, 120 (1993).  

Analysis:  The appellant and her deceased husband were 
married in October 1945.  There is no evidence that the 
veteran was granted any VA benefits during his lifetime.  
There is evidence, however, that the veteran applied for such 
benefits during his lifetime, in that there is on file a 
finding by the U.S. Service Department from December 1950 
that he had no recognized guerrilla service nor was he a 
member of the Commonwealth Army in the service of the Armed 
Forces of the United States.  Any application for benefits 
was thus likely denied.  The veteran died in April 1993 from 
heart disease at age 77.  The appellant subsequently applied 
for VA burial benefits and her application was denied based 
upon the December 1950 certification by the service 
department that the veteran did not have qualifying service 
for payment of VA benefits.  

In September 2002, the appellant filed an application for VA 
death pension.  She submitted evidence of a discharge from 
the Philippine Commonwealth Army in 1946.  Also submitted was 
an affidavit for Philippine Army personnel, completed by the 
veteran himself in which he reported being inducted to USAFFE 
in September 1941.  She submitted a Philippine document from 
the Department of Philippine Veterans Affairs, entitled 
Master List, and created in November 1993, indicating that 
the veteran had service with USAFFE with an effective date of 
April 1993.  Also submitted was an August 1942 Special Order 
for the 95th Infantry Regiment, indicating that the 
appellant's deceased husband had been a second lieutenant in 
the Leyte area command.  Another document indicates that the 
veteran was transferred to casual status in March 1956 at 
which point he was serving as a staff sergeant.  Also 
received was an April 1994 certification of the General 
Headquarters of the Armed Forces of the Philippines 
indicating that the appellant's deceased husband had been 
inducted into A Company of the 91st Infantry in 
September 1941, and that he was discharged in March 1946.  
Also on file is an identification card indicating that the 
appellant's deceased husband was once seen at the VA Memorial 
Hospital in October 1981.  

Also on file is a U.S. War Department Notification of 
Personnel Action of January 1948, indicating that the 
appellant's deceased husband, referred to as "Mr." was 
employed as a "crater."  A later document from the War 
Department indicates that he received a pay raise in 
April 1948, in what obviously refers to civilian employment.  
There is an affidavit completed by an individual referred to 
as a second lieutenant in the Infantry, completed in 
January 1946, reporting that the appellant's deceased husband 
was inducted into the USAFFE in September 1941, and that he 
was last paid in May 1942.  There is a sworn affidavit, 
completed by the deceased husband himself, in which he 
reported joining a guerrilla unit in July 1942 with a brevet 
appointment as 1st lieutenant in the Infantry.  There is an 
affidavit from an individual who indicates that the 
appellant's deceased husband was inducted with him into the 
91st Infantry of the 91st Division in December 1941 as a 
sergeant.  The appellant submitted copies of a postcard to 
the appellant's deceased husband in August 1950 acknowledging 
the receipt of his "letter about the National Service Life 
Insurance . . . ."  There were also certain private medical 
records submitted. 

Likely pursuant to the appellant's deceased husband's own 
claims during his lifetime, the RO contacted the US Service 
Department for verification of his military service, and, in 
December 1950, the US Service Department responded that this 
individual had no recognize guerrilla service nor was he a 
member of the Commonwealth Army in the service of the Armed 
Forces of the United States.  Pursuant to the appellant's 
pending claim for death pension, the RO again contacted the 
US Service Department for verification of her deceased 
husband's military service, and, in December 2002, the 
service department responded by referring to its initial 
December 1950 finding.  That is, the US Service Department 
again found that the appellant's deceased husband lacked 
qualifying service with the US Armed Forces for entitlement 
to VA benefits.  

Although the Board has considered all of the documentation 
and records submitted by the appellant in pursuing her claim, 
these records do not establish that her deceased husband had 
qualifying active military service with the US Armed Forces 
sufficient for entitlement to VA benefits.  Consistent with 
38 C.F.R. § 3.203(a), the appellant has been unable to submit 
a DD 214 or other documents issued by a US Service Department 
containing the needed information as to length, time and 
character of service.  Records from Philippine military or 
civil authority are not sufficient to establish qualifying 
service with the US Armed Forces.

The findings of the US Service Department verifying a 
person's service are binding on VA for purposes of 
establishing service in the US Armed Forces.  Venturella v. 
Gober 10 Vet. App. 340 (1997).  Based on these facts, the 
appellant's deceased husband does not have the requisite 
service to qualify the appellant for VA benefits.  There is 
no legal basis for allowing the claim.  


ORDER

The appellant's deceased husband did not meet the basic 
service eligibility requirements to entitle the appellant to 
VA death pension benefits, and the appeal is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



